Citation Nr: 1117645	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral syndrome with osteoarthritis of the right knee, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for patellofemoral syndrome with osteoarthritis of the left knee, currently rated as 10 percent disabling. 

3.  Entitlement to service connection for osteoporosis.  

4.  Entitlement to service connection for residuals of a parathyroid tumor removal. 

5.  Entitlement to service connection for right foot osteoarthritis, claimed as residuals of a fractured metatarsal of the right foot. 

6.  Entitlement to service connection for residuals of a fracture of the metatarsal of the left foot. 

7.  Entitlement to an effective date earlier than March 8, 2004, for a 10 percent rating for patellofemoral syndrome of the right knee. 

8.  Entitlement to an effective date earlier than March 8, 2004, for a grant of service connection for patellofemoral syndrome with osteoarthritis of the left knee. 

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to July 1987. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Waco, Texas, (hereinafter RO).  

In September 2010, a hearing was held before the Acting Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

The issues of entitlement to increased ratings for left and right knee disabilities and entitlement to compensation for gout under 38 U.S.C.A. § 1151 require additional development or processing and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no competent evidence linking osteoporosis, residuals of a parathyroid tumor removal, right foot osteoarthritis, or a fracture of the metatarsal of the left foot to service.  

2.  It was not factually ascertainable from any document dated or received prior to March 8, 2004, that the criteria for 10 percent rating for patellofemoral syndrome of the right knee were met.   

3.  An August 1987 rating decision to which the Veteran was notified in that month denied his claim for service connection for a left knee disability; the Veteran did not file an appeal with respect to this determination. 

4.  The Veteran's application to reopen his claim for service connection for a left knee disability was received on March 8, 2004. 

5.  In a July 2004 rating decision, the RO granted service connection for patellofemoral pain syndrome with osteoarthritis of the left knee effective from March 8, 2004, the date of receipt of the application to reopen the service connection claim.

6.  No document may be construed as a formal or an informal claim to reopen the previously denied claim of entitlement to service connection for a left knee disability between the August 1987 rating decision and the March 8, 2004, claim for that benefit.
 

CONCLUSIONS OF LAW

1.  Neither osteoporosis, residuals of a parathyroid tumor removal, right foot osteoarthritis, or a fracture of the metatarsal of the left foot were incurred in or aggravated by service, nor may osteoarthritis of the right foot be presumed to have been so incurred.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010). 

2.  The August 1987 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).  

3.  The criteria for an effective date earlier than March 8, 2004, for a 10 percent rating for patellofemoral syndrome of the right knee are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157(b)(1); 3.400 (2010).

4.  The criteria for an effective date prior to March 8, 2004, for a grant of service connection for patellofemoral pain syndrome with osteoarthritis of the left knee are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q), (r) (2010). 
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case with respect to the claim for service connection by a January 2008 letter prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in these claims.  A March 2005 letter issued prior to the July 2005 rating decision denying these claims essentially informed the appellant of the information and evidence necessary to prevail in these claims.

As for the duty to assist, the service treatment reports, VA and private clinical reports and medical extracts have been obtained, and the Veteran was afforded VA examinations in April 2009 that include sufficient medical evidence and opinions to equitably adjudicate the claims for service connection on appeal.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims for service connection, the duty to assist has been fulfilled with respect to these claims.  With respect to the earlier effective date claims, as the resolution of a claim for an earlier effective date is necessarily based on the facts as they existed at the time the effective date in question was assigned, no additional development of the claims for earlier effective dates adjudicated herein pursuant to the VCAA is necessary.  See Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001),

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claims 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Review of the service treatment reports, to include the reports from the January 1987 separation examination and medical history collected at that time, do not reflect any evidence of osteoporosis, a thyroid abnormality, or a foot disability.  Relevant evidence from service includes reports from a bone and joint scan conducted in November 1986 that showed a normal calcium level.  

The post service evidence includes laboratory finding from May 2007 demonstrating elevated thyroid readings and July 2007 thyroid imaging revealing a parathyroid adenoma in the interpolar region of the right thyroid lobe.  The Veteran underwent a thyroidectomy in October 2007, and the physician affiliated with the private thyroid clinic who participated in this operation completed an opinion in that month indicating that it was likely the Veteran had "significant" bone loss due to the thyroid tumor.  A statement received in June 2009 from another physician affiliated with this clinic estimated that the Veteran's thyroid tumor had taken at least 10 years to grow to its size at the time of the October 2007 surgery.  Additional evidence includes VA clinical reports dated in October 2007 reflecting a history provided by the Veteran of injuring his left foot while on a cruise in July of 2007, and a prior history of a right foot fracture at his place of employment.  X-rays at that time revealed a fracture of the left fight metatarsal at the base.  

VA examinations were conducted in April 2009 to address the Veteran's contention that he sustained pathological left and right foot fractures as a result of parathyroid disease, a disease he asserts is related to service.  Following a review of the clinical history contained in the claims file and an examination of the Veteran, an orthopedic physician found that the Veteran had right and left pathological foot fractures secondary to parathyroid disease.  He stated another physician would have to determine whether the Veteran's thyroid disease was related to service.  Such an opinion was rendered following a VA endocrine examination conducted in April 2009.  The Veteran reported to this examiner that he was found to have hyperparathyroidism in 2007 with his calcium noted to be elevated on more than one occasion at a VA clinic.  After review of the claims file and physical examination, the examiner essentially found that the Veteran's thyroid disorder was not related to service, as it had "only appeared within the past three to five years."  This examiner also noted that review of the claims file revealed no evidence of bone disease.  

The Board has carefully considered the assertions of the Veteran, to include in sworn testimony to the undersigned in September 2010, that service connection for a thyroid disability, and resulting foot disability and osteoporosis, is warranted because his thyroid disability was actually of in-service, rather than post service, onset.  In this regard, the Veteran is of the belief that his thyroid condition was missed or misdiagnosed during service.  However, the Veteran is not competent as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  The record as summarized above simply reveals no competent evidence to support the Veteran's assertions in this regard.  

While the Veteran has submitted extensive extracts from medical articles, this information is of a general nature, and provides no persuasive evidence specific to the Veteran himself linking a thyroid disorder or any resulting foot disability and osteoporosis to service.  Moreover, as the first post service clinical evidence of a thyroid disorder is shown, even by admission of the Veteran according to a history provided by him to a VA examiner in April 2009, in 2007, it would not be reasonable to link this condition to service, some 20 years earlier.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Even assuming that the thyroid tumor first developed 10 years or so prior to the 2007 treatment, as estimated by the private physician in his statement received in June 2009, this would still place the first onset of a thyroid disorder approximately 10 years after service.  As such and given the lack of any competent evidence linking a thyroid disorder or osteoporosis or foot disabilities resulting therefrom to service, the claims for service connection must be denied.  Hickson, supra.  Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection for osteoporosis, residuals of a parathyroid tumor removal, right foot osteoarthritis, and a fracture of the metatarsal of the left foot, the doctrine is not for application.  Gilbert, supra.  

B.  Earlier Effective Date Claims 

A claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 3.151(a); Mitscher v. West, 13 Vet. App. 123, 127 (1999).  Both statutes referred to above (§ 5110 and § 5101) "clearly establish that an application must be filed."  Crawford v. Brown, 5 Vet. App. 33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 (1992).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An informal claim is any communication or action indicating an intent to apply for one or more VA benefits. 38 C.F.R. § 3.155(a) (2010).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Servello, 3 Vet. App. at 200.

Right Knee 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis and osteomalacia are rated as for degenerative arthritis under 38 C.F.R. § 4.71a, DCs 5010 and 5014, respectively. 

Under Diagnostic Code 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.   A 10 percent rating is warranted for limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2010).  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide separate ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The VA General Counsel has issued a precedent opinion holding that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5010-5003 and 5257, but cautions that any such separate rating must be based upon additional disabling symptomatology.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).   

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2019); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2010).

Further, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the Board observes that the regulation contain two alternative requirements.  The first is that the VA (or the uniformed services) or medical reports must refer to examination or treatment of a disability for which service connection has previously been established.  This comports with the first criterion in the first sentence of subsection (b); that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states an initial requirement, either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established.

Thus, in fixing an effective date for an award of increased compensation, VA must make two determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  See Servello, supra.  

Service connection was granted for patellofemoral syndrome of the right knee by an August 1987 rating decision.  A 10 percent rating was assigned effective from July 29, 1987, by analogy to DC 5257.  This 10 percent rating, following an October 1990 rating decision notifying the Veteran of the proposal to reduce this rating, was reduced to noncompensable by a January 1991 rating decision.  The Veteran did not at that time contest this rating reduction, and the propriety of the rating reduction is not at issue.  

Thereafter, a July 2004 rating decision increased the rating for the service connected right knee disability, assigning a 10 percent rating under DC 5010-5014 for patellofemoral pain syndrome with osteoarthritis of the right knee.  The effective date assigned for the 10 percent rating was March 8, 2004, the date of receipt of the Veteran's claim for an increased rating for his service connected right knee disability. 

It is the Veteran's assertion, to include in sworn testimony to the undersigned, that the 10 percent rating assigned by the June 2004 rating decision should have made effective from the date of service connection, July 29, 1987.  He asserted in his December 2005 notice of disagreement that his 10 percent rating would not have been "stripped" had VA performed a weight-bearing x-ray and bone scan and not ignored "Army findings."  (To the extent that such argument raises the issue of entitlement to an earlier effective date based on the commission of clear and unmistakable error in the January 1991 rating decision that reduced the 10 percent rating, that issue has not be developed for appellate review.  The Veteran is free to pursue such a claim with the RO if that is his desire.) 

In assigning the 10 percent rating for the service connected right knee disability, the RO in its June 2004 decision explained that such a rating was based on a finding that there was x-ray evidence of osteoarthritis in the right knee with painful or limited motion of this major joint.  The evidence relied upon by the RO to assign this rating included a private clinical report dated and received in June 2004 that noted an x-ray impression of mild early to moderate bilateral osteoarthritis of the knees with physical examination findings to include crepitus.  Also referenced in the July 2004 rating decision were range of motion findings from a June 2004 VA examination of flexion in the right knee being limited to 115 degrees accompanied by joint line tenderness.  

Review of the record does not reflect the clinical findings of painful limited motion due to arthritis in the right knee until the June 2004 clinical evidence cited above.  In this regard, there was full motion in the right knee upon private examination prior to this time on November 3, 2003.  The Veteran was actually afforded the benefit of an earlier effective date then which it was factually ascertainable from the June 2004 clinical evidence that a 10 percent rating was warranted as he was grated an effective date of the date of receipt of the March 8, 2004, claim, and the Board will preserve this action by the RO.  In short, review of the evidence reveals no medical report dated or received prior to March 8, 2004, from which it is factually ascertainable that a compensable rating was warranted for the Veteran's right knee disability on the basis of painful limited motion due to arthritis of the knee under the criteria codified at 38 C.F.R. § 4.71a, DCs 5003, 5010, and DC 5014.  As such, an effective date prior to March 8, 2004, for the 10 percent rating for patellofemoral pain syndrome with osteoarthritis of the right knee is not warranted.  38 C.F.R. § 3.157(b)(1).  

While the Board has considered the possibility of resolving any reasonable doubt in favor of the Veteran with respect to the claim for an earlier effective date for a 10 percent for the service connected right knee disability, the Board finds that a clear preponderance of the evidence is against the claim.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)

Left Knee 

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110.

An August 1987 rating decision to which the Veteran was notified in that month denied his claim for service connection for a left knee disability.  The Veteran did not file an appeal with respect to this determination; as such, the August 1987 rating decision is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).  This is the most recent final rating  decision addressing this issue on any basis.  

Thereafter, the Veteran requested that his claim for service connection for a left knee disability be reopened in the same communication referenced above that was received on March 8, 2004.  The previously discussed July 2004 rating decision granted service connection for patellofemoral pain syndrome with osteoarthritis of the left knee effective from March 8, 2004, the date of receipt of the application to reopen the claim for service connection for a left knee disability.  The Veteran has expressed disagreement with the effective date assigned by the RO, essentially on the same basis as described above concerning the right knee with respect to medical facts being "overlooked" by the RO.  However, absent a successful resolution of a claim of clear unmistakable error should the Veteran chose to purse such a claim, in the present case, because the grant of service connection for patellofemoral pain syndrome with osteoarthritis of the left knee was based on a reopened claim as a result of the receipt of new and material evidence, the effective date in this case has, therefore, to be assigned based on the provisions of 38 C.F.R. § 3.400(q)(2) and (r), which means that the effective date will be the later of either the date when the reopened claim was received, or the date when entitlement arose.

As noted, VA received the Veteran's application to reopen his claim for service connection for a left knee disability on March 8, 2004.  As such, the remaining inquiry is whether an informal claim for service connection for left knee disability was filed at any time between the date of the notice of the final denial of the claim for a left knee disability in August 1987, and March 8, 2004, (the date of the receipt of the formal claim to reopen).  If it were shown that such an informal claim was received in this time period, an effective date earlier than March 8, 2004, may be warranted.

However, the record fails to show that the Veteran submitted an informal claim for service connection for a left knee disorder between the notice of the August 1987 rating decision and March 8, 2004.  An informal claim was not submitted under 38 C.F.R. § 3.155 because no communication was ever filed between both dates indicating the Veteran's intent to reapply for service connection for a left knee disorder.  An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" or "conjure up" issues that were not raised by the appellant, but to review issues reasonably raised by the substantive appeal).  These cases make it evident that a Veteran's service treatment records cannot be construed as constituting an informal claim for service connection.  A claimant still has to let it be known, in some way, that he is seeking service connection for a particular disability before it can be concluded that any statement to that effect is considered an informal claim.  

An informal claim for service connection for a left knee disorder was not submitted under 38 C.F.R. § 3.157 either because, insofar as the Veteran had not been granted service connection for that disability prior to March 8, 2004, a mere review of medical records dated prior to that date could not have been construed as an informal claim under § 3.157.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Having determined that the claim for service connection for a left knee disorder was submitted on March 8, 2004, a finding as to when entitlement to this benefit arose is unnecessary insofar as, per the applicable regulation, an effective date earlier than March 8, 2004, would not be warranted:  As indicated earlier, the effective date in cases where service connection has been granted after the claim has been reopened shall be the date of the filing of the claim or the date when entitlement arose, whichever is later.

In short, the record shows that the RO denied a claim for service connection for a left knee disorder in an August 1987 rating decision, which became final because it was never appealed; that the formal request to reopen the claim was received by the RO on March 8, 2004; and that an informal claim for this particular benefit was never filed between the August 1987 rating decision and March 8, 2004.  In view of these findings, the Board concludes that there is no legal entitlement to an effective date earlier than March 8, 2004, for the grant of service connection for patellofemoral pain syndrome with osteoarthritis of the left knee.  While the Board has considered the possibility of resolving any reasonable doubt in favor of the Veteran in connection with the claim for an earlier effective date for the service connected right knee disability, this rule does not apply as the preponderance of the evidence is against this claim.  Ortiz, supra.  

ORDER

Entitlement to service connection for osteoporosis is denied. 

Entitlement to service connection for residuals of a parathyroid tumor removal is denied.

Entitlement to service connection for right foot osteoarthritis, claimed as residuals of a fractured metatarsal of the right foot, is denied. 

Entitlement to service connection for residuals of a fracture of the metatarsal of the left foot is denied.  

Entitlement to an effective date earlier than March 8, 2004, for a 10 percent rating for patellofemoral syndrome of the right knee is denied. 

Entitlement to an effective date earlier than March 8, 2004, for a grant of service connection for patellofemoral syndrome with osteoarthritis of the left knee is denied. 


REMAND

The Veteran was last afford a VA Compensation examination of his knees in June 2008, and there is clinical evidence and sworn testimony from the Veteran indicating a worsening in the service connected knee disabilities since that time.  As such, a VA examination to determine the current severity of the service connected knee disabilities is necessary in this case in order to comply with the duty to assist provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

A July 2010 statement from the Veteran represents a notice of disagreement with the denial of his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for gout by a January 2010 rating decision.  As such, the Board is obligated to remand the claim for the issuance of a statement of the case that addresses this issue and provides notification of the Veteran's appellate rights with respect to the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the current extent of the impairment resulting from his service-connected knee disorders.   The claims files must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further indicated special studies must be conducted and all clinical findings reported in detail.  The examiner must record pertinent medical complaints, symptoms, and clinical findings.

The examiner must state the range of motion of the knee, in degrees, noting the normal range of motion of the knee; determine whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected knee disorders expressed, if feasible, in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination; and express an opinion as to whether pain in either knee could significantly limit functional ability during flareups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.  

Additionally, the examiner must provide an opinion as to whether the Veteran's complaints are consistent with the objective clinical findings, and whether either knee disability limits his ability to work, or affects his ability to obtain and maintain substantially gainful employment.  A complete rationale for all opinions must be provided.  The report prepared must be typed.

2.  The RO should issue a statement of the case and notification of the appellate rights with respect to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for gout.  38 C.F.R. § 19.26 (2010).  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal with respect to this issue must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review of the issue.

3.  Thereafter, the claims for increased ratings for the service connected knee disabilities must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with either claim, the Veteran and his representative must be provided a supplemental statement of the case addressing any such claim and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


